DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 11/22/2021.  The arguments set forth are addressed herein below.  Claims 1-10, 12, and 14-20 remain pending, no Claims have been newly added, and Claims 12 and 14 have been currently canceled.  Currently, Claims 12 and 14 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations "[a] non-transitory storage medium, comprising a stored program, wherein when the stored program is run, a device where the storage medium is located is controlled to perform the in-game display control method, the in-game display control method comprises," “detecting a first touch operation acting on a preset area of the graphical user interface,” “updating the scene display area according the game scene according to the focus position in the release direction” in lines 3, 5, 6, and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "[a] terminal, comprising: at least one processor, a memory, a display device, and at least one program, wherein the at least one program is stored in the memory, and configured to be run by the at least one processor, the at least one program being configured to perform the in-game display control method," “detecting a first touch operation acting on a preset area of the graphical user interface,” “updating the scene display area according to the first touch operation,” and “when the first touch operation and the second touch operation are detected at least partially overlap in timing, determining a focus position in the release direction, and updating the scene display area in the game scene according to the focus position in the release direction” in lines 4, 6, 7, and 13 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, and 14-20 is/are rejected under 35 U.S.C. 102/(a)(2) as being anticipated by Tang et al. (US 2018/0147488 A1) (henceforth, “Tang”).
Regarding claims 1, 12, and 14, Tang teaches an in-game display control apparatus and method, applied to a mobile terminal (e.g., terminal 104 in Para. 19 and Fig. 1) having at least one processor (e.g., processor 71 in Fig. 8) for executing a software application and a touch screen which is rendered with a graphical user interface, a game scene of a game comprising a first virtual character and a scene display area, the scene display area being at least part of the game scene, contents rendered on the graphical user interface comprising the scene display area (Para. 83 and Figs. 3-5), the method comprising:
detecting a first touch operation acting on a preset area (e.g., the at least one skill object is deployed in the skill operation area in the GUI in Para. 28) of the graphical user interface (e.g., the user character object a10 can perform a first virtual operation based on a first user command detected by the terminal, where the first virtual operation includes, but is not limited to: a moving operation, a physical attack operation, a skill attack operation, and the like in Fig. 4a and Para. 27);
updating the scene display area according to the first touch operation (e.g., the GUI further includes at least one skill object 802, and the user may control, by means of a skill release operation, the user character object to perform a corresponding skill release operation (i.e., updating the scene display area) and after one skill object is released, the skill object can be 
detecting a second touch operation acting on a skill control of the graphical user interface, wherein the skill control corresponds to a skill of a first virtual character (e.g., long press and drag of a skill object for character a10 in Para. 29);
controlling a release direction of the skill according to the second touch operation (e.g., continuously detecting location information of the skill release trigger gesture, controlling movement of the skill object based on the location information, detecting a stop location of the skill release trigger gesture when the skill release trigger gesture stops in Para. 30-31); and
when the first touch operation and the second touch operation are detected at least partially overlap in timing (e.g., a long press and drag gesture, wherein the long press is an overlap in timing with the first virtual operation of a skill attack operation as described in Para. 27-29), determining a focus position in the release direction (Para. 30-31), and updating the scene display area in the game scene according to the focus position in the release direction (e.g., determining, based on the release location and the first location, directional information about a direction of the release location relative to the user character object; and determining a first movement route based on the direction information, and adjusting the user character object to move towards the release location according to the first movement route in Para. 34).
Regarding claim 2, Tang teaches when a release track of the skill passes through the scene display area, determining the focus position in the release track along the release direction (e.g., skill release trigger gesture stops moving, detected location information is used as the release location of the skill object in Para. 32).
Regarding claim 3, Tang teaches when the release track of the skill passes through the scene display area, the method further comprises: prohibiting responding to the first touch operation (e.g., if the release location 804 is within the skill release range 803, in the current scenario, for the user character object a10, the skill release operation on the skill object can be performed based on the release location 804 without having to move the user character object a10 in Para. 69).
Regarding claim 17, Tang teaches the focus position is any position in a release track in the scene display area (e.g., release location within the skill range in Para. 69).
Regarding claim 4, Tang teaches detecting the first touch operation in a process of adjusting the release direction of the skill according to the second touch operation (e.g., the skill operation trigger gesture is specifically a long press and drag gesture on the skill object of a first release scenario of a skill object in Para. 29).
Regarding claim 15, Tang teaches the preset area is a mini map on the graphical user interface or a horizon adjustment area on the graphical user interface (e.g., the user character object a10 can perform a first virtual operation based on a first user command detected by the terminal, where the first virtual operation includes, but is not limited to: a moving operation, a physical attack operation, a skill attack operation, and the like, wherein, the user character object a10 can perform a corresponding action 
Regarding claim 16, Tang teaches when the release direction is adjusted according to the second touch operation, the focus position is changed accordingly and the scene display area in the game scene is updated through the change of the focus position (e.g., the adjusting the user character object to move towards the release location in Para. 34-35 and Para. 30-32).
Regarding claim 9, Tang teaches acquiring a specific position of a specific event (e.g., when a skill object (such as a skill 3) is long pressed and dragged to move in the GUI, a stop location of the drag is a release location 804 of the skill object in Para. 29); and adjusting the update of the scene display area in the game scene according to the specific position and the focus position (detect a distance between the release location and the user character object, and adjust, when the distance is greater than a skill release distance, the user character object to move towards the release location in Para. 86).
Regarding claim 10, Tang teaches adjusting the scene display area in the game scene with a preset sensitivity according to the specific position and the focus position (e.g., because a map including path information is preset in the virtual space in which the user character object is located, the user character object needs to move according to the path information in Para. 35).
Regarding claim 19, Tang teaches when a specific event does not exist in the preset area of the focus position, according to a mapping relationship between a displacement change of the focus position and a first sensitivity, a update speed of the 
Regarding claim 20, Tang teaches when a specific event within a preset area of the focus position, the focus position is adjusted so that the release direction of the skill directs to the specific position, and according to a mapping relationship between a displacement change of the focus position and a second sensitivity, the update speed  of the scene display area is adjusted according to the second sensitivity (e.g., because a map including path information is preset in the virtual space in which the user character object is located, the user character object needs to move according to the path information in Para. 35 and Para. 86).
Regarding claim 5, Tang teaches a virtual camera corresponding to the first virtual character is provided in the game scene, and the scene display area in the game scene is an area shot by the virtual camera (e.g., camera in Para. 43). 
Regarding claim 6, Tang teaches controlling a movement of the virtual camera according to a movement track of a touch point of the first touch operation; and updating the scene display area according to the movement of the virtual camera (e.g., because a map including path information is preset in the virtual space in which the user character object is located, the user character object needs to move according to the path information in Para. 35, Para. 86, and Para. 43).
Regarding claim 7, Tang teaches detecting an operation state of a touch point of the second touch operation; when determining that a rest time period of the touch point exceeds a preset threshold according to the operation state, controlling the virtual camera to move from a current position to the focus position at a preset speed; and updating the scene display area according to the movement of the virtual camera (e.g., the adjusting the user character object to move towards the release location in Para. 34-35 and Para. 30-32 and because a map including path information is preset in the virtual space in which the user character object is located, the user character object needs to move according to the path information in Para. 35, Para. 86, and Para. 43).
Regarding claim 8, Tang teaches adjusting the release direction according to the second touch operation; when a skill release track along the release direction passes through a specific area in the scene display area, determining the focus position according to the skill release track; and updating the scene display area according to the focus position (e.g., the adjusting the user character object to move towards the release location in Para. 34-35 and Para. 30-32).
Regarding claim 18, Tang teaches based on a preset mapping relationship among a displacement change of the touch point, a movement speed of the virtual camera and a route sensitivity of the scene display area, a displacement change of the touch point is determined according to the movement track of the touch point, the virtual camera is controlled to move at a preset speed according to the mapping relationship, and the update sensitivity is determined according to the mapping relationship, so as to adjust the update speed of the scene display area according to the update sensitivity (e.g., the adjusting the user character object to move towards the release location in .
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claim 1, Applicant argues, “As stated by above technical feature 1), the first touch operation can act on the preset area of GUI, and the second touch operation can act on the skill control of GUI. That is, the first touch operation and the second touch operation can act on different touch areas rather than act on the same skill control. In addition, the role of the first touch operation is to update the scene display area rather than determine the release location of the skill object.” (emphasis added)
Examiner respectfully disagrees.
While Applicant argues that, “the first touch operation and the second touch operation can act on different touch areas,” claim 1 is not explicitly claimed in such a manner.  That is, broadly speaking a preset area and a skill control can be interpreted as the same area or a skill control can be a subset of the preset area.  For example, in Tang, as shown in Fig. 4a, a preset area in the lower right corner is where skill controls are maintained and among the preset area are skill controls 1, 2, and 3.  Furthermore, the role of the first touch operation to update the scene display area is a further broadly claimed and interpreted limitation.  As claimed, what exactly are the metes and bounds of “updating the scene display area?”  Broadest reasonable interpretation of such a 
Regarding the prior art rejection of claim 1, Applicant argues, “As stated by above technical feature 2), for the release of directional ultra-long-distance skills (for example, this skill release area covers the entire game scene), the game player may hold down (equivalent to the above second touch operation) the skill control to adjust the skill release direction; in addition, the game player may also click or slide (equivalent to the above first touch operation) the mini map to update the scene display area. When the first touch operation and the second touch operation are detected at least partially overlap in timing, the focus position (for example, a geometric center of the graphical user interface) may be determined in the release direction, and when the game player adjusts the release direction through the second touch operation, the focus position will be changed accordingly and the scene display area in the game scene is updated through the change of the focus position, which is different from controlling the user character object to move towards the release location according to the release location and the location of the user character object.” (emphasis added)
Examiner respectfully disagrees.
As mentioned above, while Applicant argues, holding down the skill control while clicking or sliding the mini map to update the scene display area, these arguments while 
In light of the above analysis, the claimed invention fails to demonstrate patentability over the prior art and knowledge of one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715